WESTERFIELD, J.
This case results from a collision between a Ford truck belonging to plaintiff and a truck of the Board of Control of the New Basin Canal and Shell Road.
The drivers of both vehicles were under the impression that they had the right-of-way. The Ford was proceeding in Broad street, toward Canal street, and the Canal Board truck out Banks street toward the river. Both streets are boulevards, within, the meaning of the traffic ordinance, and there is no street car track on either. The Canal Board truck had the right-of-way because it was approaching from the right. Section 7 (f) Ord. 7490, C. C. S. Both trucks entered the intersection at about the same time. The Ford should have yielded the way to. the other truck.
The judgment appealed from is correct and it is therefore affirmed.